Citation Nr: 0901702	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1982, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO), which denied the veteran's application to reopen claims 
of service connection for right and left knee disability.  

In January 2007, the RO reopened the claims and confirmed and 
continued the denial on the merits.  The Board notes that 
irrespective of the RO's January 2007 determination, it must 
adjudicate the new and material issue to determine the 
Board's jurisdiction to reach the underlying claims and to 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

During a November 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran's representative requested an 
increased evaluation for the veteran's service-connected left 
shoulder and low back disabilities (Transcript at p. 10).  
The Board refers these claims to the RO for development and 
adjudication.  

The veteran's reopened right and left knee claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for 
a right knee condition and a left knee condition.  

2.  Evidence added to the record since the May 2002 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claims for service connection 
for a right knee condition and a left knee condition, and 
does raise a reasonable possibility of substantiating those 
claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 2002 rating decision 
denying service connection for a right knee condition is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Evidence received since the May 2002 rating decision 
denying service connection for a left knee condition is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens and remands the veteran's 
right and left knee disability claims.  Thus, no discussion 
of VA's duty to notify and assist is required.  

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The May 2002 rating decision implicitly reopened claims for 
service connection for a right knee condition and a left knee 
condition and denied them on the merits.  The rating decision 
noted that there was no medical evidence linking the 
veteran's current knee complaints, or any degenerative 
changes or arthritis, to his service.  This decision became 
final.  38 U.S.C.A. § 7105 (West 2002).  

The evidence of record at that time included service medical 
records showing that the veteran injured his left knee in 
June 1982.  A June 2001 VA outpatient medical record provided 
an assessment of chronic bilateral knee pain.  

Since the May 2002 rating decision became final, the veteran 
has submitted a September 2005 private outpatient treatment 
report.  The veteran's private physician observes that the 
veteran had [degenerative] changes of the knees, as shown by 
X-rays.  The physician relates that it was his opinion that 
the veteran had experienced continued symptoms in his knees 
since service.  His current complaints sounded like a 
continuation of the same problems.  The physician said he did 
not think that there was any question that the veteran had 
experienced continual problems from the time of his service, 
and he [the physician] certainly dated the onset of the 
veteran's symptoms from that period.  

A February 2008 VA X-ray report confirms findings of 
degenerative changes in the right knee and left knee.  

These records are relevant evidence because they link the 
veteran's current degenerative changes of the right and left 
knees to his active duty.  They therefore raise a reasonable 
possibility of substantiating the claims and are material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claims.  To this extent only, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
right knee condition is granted; to this extent only, the 
appeal is granted.

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
left knee condition is granted; to this extent only, the 
appeal is granted.


REMAND

During the appeal, the veteran has testified that he had 
right and left knee pain while on active duty, although no 
right knee complaints were documented.  The right and left 
knee pain continued after service until the present.  In 
light of the Board's reopening, the Board that he must be 
afforded a VA examination to determine the likelihood that 
the veteran has a right or left knee disability that is 
related to or had its onset in service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the veteran's service medical records show 
that he injured his left knee in June 1982.  In a September 
2005 outpatient treatment report the veteran's private 
physician relates that the veteran had degenerative changes 
of the knees, as shown by X-rays.  The veteran had 
experienced continued symptoms in his knees since service and 
his current complaints sounded like a continuation of the 
same problems.  The physician noted that there was no 
question that the veteran had experienced continual problems 
from the time of his service and the physician certainly 
dated the onset of the veteran's symptoms from that period.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
right or left knee condition.  The 
claims file must be made available to 
the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported continuity of 
right knee and left knee symptoms since 
separation, and the results of clinical 
evaluation and any tests that are 
deemed necessary, the examiner is asked 
to express an opinion whether it is at 
least as likely as not that any current 
right knee condition or left knee 
condition is causally related to the 
veteran's service.  In offering this 
assessment, the examiner must 
acknowledge and discuss the veteran's 
report of a continuity of right and 
left knee symptoms since service.  The 
examiner is requested to provide a 
rationale for any opinion expressed in 
a legible report.  

2.  Then, readjudicate the appeal.  If 
any part of this decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


